     Case 3:20-cv-01688-B-BK Document 10 Filed 10/08/20                  Page 1 of 2 PageID 46



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

GREGORY ROBINSON,                                  §
          Petitioner,                              §
                                                   §
v.                                                 §    CIVIL NO. 3:20-CV-1688-B-BK
                                                   §
DALLAS COUNTY SHERIFF, ET AL.,                     §
          Respondents.                             §


      ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

         The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The District Court reviewed the proposed findings,

conclusions and recommendation for plain error. Finding none, the Court ACCEPTS the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge.

         Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing Section 2254 Proceedings for the United States District

court, and 28 U.S.C. § 2253(c), the court denies a certificate of appealability. See Stringer v.

Williams, 161 F.3d 259, 262 (5th Cir. 1998) (requiring state pretrial detainee challenging criminal

charges pending against him to obtain a certificate of appealability following district court’s denial

of petition under 28 U.S.C. § 2241). The court adopts and incorporates by reference the Magistrate

Judge’s Findings, Conclusions and Recommendation filed in this case in support of its finding that

the petitioner has failed to show (1) that reasonable jurists would find this court’s “assessment of the

constitutional claims debatable or wrong,” or (2) that reasonable jurists would find “it debatable

whether the petition states a valid claim of the denial of a constitutional right” and “debatable
 Case 3:20-cv-01688-B-BK Document 10 Filed 10/08/20                               Page 2 of 2 PageID 47



whether [this court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484

(2000).1

       If petitioner files a notice of appeal,

( )    petitioner may proceed in forma pauperis on appeal.

(X)    petitioner must pay the $505.00 appellate filing fee or submit a motion to proceed in
       forma pauperis.

       SO ORDERED this 8th day of October 2020.



                                                     _________________________________
                                                     JANE J. BOYLE
                                                     UNITED STATES DISTRICT JUDGE




       1
         Rule 11 of the Rules Governing § 2254 Proceedings reads as follows:
       (a) Certificate of Appealability. The district court must issue or deny a certificate of appealability
       when it enters a final order adverse to the applicant. Before entering the final order, the court may
       direct the parties to submit arguments on whether a certificate should issue. If the court issues a
       certificate, the court must state the specific issue or issues that satisfy the showing required by 28
       U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but may
       seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A
       motion to reconsider a denial does not extend the time to appeal.
       (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order
       entered under these rules. A timely notice of appeal must be filed even if the district court issues a
       certificate of appealability.
